Title: To Thomas Jefferson from Nicholas Madgett, 10 September 1805
From: Madgett, Nicholas
To: Jefferson, Thomas


                  
                     
                        Monsieur 
                        
                        W. Rutherforton (NC) le 10e 7bre 1805
                     
                     De motifs personels me determinerant, il y a quelques années, a vous addresser. vous Eûtes la bonté d’Excuser Cette liberté, et ne dedaignâtes pas de m’accorder, l’appui d’un temoignage infiniment Respectable et necessaire pour depousser les traits de la Calomnie alors diriges Contre moi. Ferai-je me flatter que dans Cette Occasion, Vous pardonnerez l’humble individu, qui, du fond de La Retraite, attire sur lui l’attention du Chef Suprême de son päis adoptif.
                     Sans moyens Suffisans pour Continuer la Culture de la Vigne dans la Caroline du Sud, privé de tout Espoir d’etre Soutenu par la legislature l’Entrepise manqua.
                     A L’abri des orages des Revolutions, auquels les päis que j’ai Connu En Europe sont si sujets depuis Bonapart, tranquil et presqu’inconnu, sans Ambition, sans Relation aucune avec l’Europe, tres sincerement attaché a l’Amerique, dévoué Sans Reserve a Ses interêts, j’ai Cru que la Connoissance de plusieurs Langues, l’habitude du travail pourraient avantager la Chose Genérale dans la Nouvelle acquisition, plein de Cette idée depuis plusieurs mois, les Amis que j’ai Consulté m’ont determiné la demarche que je fais aujourdhui, Et Lindiscretion de quelques Bureaux de poste du päis, m’oblige à me servir dans Cette occasion de la langue française. Cette langue vous Est si bien Connu que la motif que je viens d’alleger Suffira vous m’excuser.
                     Si, d’attirer Votre Attention Monsieur, En me mettant Entierement a Votre disposition, Comme je le fais En Ce moment, peut Etre Envisagé Comme une Erreur, j’ose me flatter, que les motifs purs et desinteresses qui m’y ont] determiné, rendront Cette demarche plus Excusable qu’elle ne le serait Sous un autre point due Vue. Je Suis avec le Respect le plus profond. Monsieur, Votre tres humble et tres Obeissant Serviteur
                     
                        Nicholas Madgett 
                        
                     
                  
                  Editors’ Translation
                     
                        Dear Sir,
                        W. Rutherforton (N.C.), 10 Sep. 1805
                     
                     
                        A few years ago personal reasons prompted me to write to you. You were kind enough to forgive me for taking this liberty and to help me by offering your infinitely respected and necessary backing against the calomny that was being directed against me. May I flatter myself , on this occasion, to believe that you will forgive the humble individual who, from out of his retirement, asks for the attention of the Supreme Leader of his adopted country.
                     
                     
                        Without sufficient means to continue cultivating vines in South Carolina, deprived of all hope of being backed by the legislature, the enterprise failed.
                     
                     
                        Sheltered from the storms of revolutions, to which the countries I knew in Europe are so subject since Bonaparte, tranquil and virtually unknown, without ambition, with no relation to Europe, very sincerely attached to America, unreservedly devoted to her interests, I thought my knowledge of several languages and work habits would benefit the country in the new acquisition. Inspired by this idea for the past several months, friends I consulted encouraged the action I am undertaking today. The indiscretion of some post offices of the country forces me to use the French language on this occasion. You know this language so well that the reason I cited will suffice for you to forgive me. If it can be seen as an error to ask for your attention, Sir, by putting myself entirely at your dispostion, as I am doing, I dare to flatter myself that the pure and disinterested motivation that prompts me will render this approach more excusable than it would be from another point of view. 
                     
                     
                        With the deepest respect, I am, Sir, your most humble and obedient servant.
                     
                     
                        Nicholas Madgett
                     
                  
               